Citation Nr: 0938421	
Decision Date: 10/08/09    Archive Date: 10/22/09	

DOCKET NO.  03-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to September 
1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2006 at which time it was determined 
that evidence received since a February 1997 RO decision 
denying service connection for PTSD was new and material, and 
the claim for service connection and the claim for PTSD was 
therefore reopened.  The case was then remanded for further 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Any current psychiatric disorder is not shown to be 
related to the Veteran's active service.  

2.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability, to include PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009);38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants in processing claims for VA 
benefits.  VA regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 (a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the notice requirements of the VCAA 
apply to all elements of a service connection claim.  These 
are (1) Veteran status; (2) the existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  
The record reflects that one of the reasons the case was 
remanded by the Board in 2006 was to ensure compliance with 
the VCAA.  The Veteran was asked in January 2007 to provide 
the address of a private physician so that medical 
information could be requested from him.  In March 2009, he 
was informed that the U.S. Joint Services Records Research 
Center (JSRRC) was asked to provide information that might 
help verify the Veteran's claimed in service stressor(s).  
The record reflects an August 2006 letter to the Veteran 
provided him with information regarding disability ratings 
and effective dates.  

With regard to assistance, medical records have been obtained 
from physicians indicated by the Veteran and information has 
been received from the JSRRC (formerly the Center for Unit 
Records Research).  Accordingly, the Board finds that VA has 
fulfilled its duties to notify and assist the Veteran in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification as such for 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  




Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease process 
was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303 (d).  If 
chronicity in service is not established, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1165 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (a); (2) credible supporting evidence that the 
claimed in service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptoms and the claimed in service stressor or stressors.  
38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy, and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the incurrence of the claimed in service 
stressor.  38 C.F.R. § 3.304 (f).  See also 38 U.S.C.A. 
§ 1154 (b).  "Credible supporting evidence" of a reported 
combat stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).

If the alleged stressor is not combat related, then the 
claimant's lay testimony, in and of itself, is not sufficient 
to establish the chronicity of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389 395 
(1996).  See also Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Factual Background and Analysis

The Board assures the Veteran it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must also review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence, and on 
what this evidence shows, or fails to show, on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the Veteran).

The Veteran's service treatment records are without reference 
to complaints or findings indicative of the presence of a 
psychiatric disorder.  

Available personnel records show that his service included 
time on the U.S.S. Cree, (ATF-84).  

The post service medical evidence includes private medical 
records showing that in 1993 the Veteran was diagnosed as 
having dysthymia.  It was noted that he had experienced 
depression for about the past two years.  His mother died 
several months prior to his being seen in September 1993 and 
his second wife "surprised him with divorce proceedings."  No 
reference whatsoever was made to any symptoms associated with 
the Veteran's active military service.

The Veteran's initial reference with regard to PTSD symptoms 
came in a statement dated in July 1996.  He reported that 
while in service he was incarcerated and "held in a cage."  
He stated that he had recurring nightmares relating to that 
incident.

Of record are copies of medical records dated in December 
2003.  The Veteran was a self-referral and complained he had 
been struggling with worsening depression over the past 6 1/2 
weeks.  He suspected he had suffered from undiagnosed or 
treated PTSD since Vietnam.  Reference was made to 
longstanding difficulty with authority figures.  The 
Veteran's wife's daughter had recently committed suicide and 
the Veteran and his wife were struggling to come to terms 
with the loss, although his wife had been struggling more in 
that area.  The Veteran had been having increasing difficulty 
and this seemed to have contributed to the turn of what he 
had described as a recurrent pattern of depression over the 
past 30 years and an exacerbation of what he believed were 
symptoms of PTSD stemming from his "war experience..."  The 
Veteran referred to having been treated for a readjustment 
disorder in 1972 when he applied for vocational 
rehabilitation after discharge from service.  Notation was 
also made of treatment in 1994 for depression.  The Veteran 
reported a period of 4 months in the 1990's when his alcohol 
"was near continuous."  He also reported a history of drug 
abuse, particularly while in Vietnam.  It was stated that he 
"vaguely" cited experiences in the Vietnam War as an enlisted 
man in the Navy.  

Of record is an undated statement received in March 2004 from 
the Veteran's sibling.  The individual recalled that when the 
Veteran returned home from the Vietnam War, he or she 
remembered that the Veteran woke up one night and they talked 
about demonstrators harassing the troops returning from 
service in the Vietnam war.  The individual stated that the 
Veteran seemed "completely different."  

The pertinent medical evidence of record includes an April 
2004 statement from Mikio Obayashi, M.D.  The physician 
stated that he had been taking care of the Veteran since May 
2003 primarily for neck pain and low back pain.  It was 
reported that the Veteran "participated in combat during 
Vietnam war.  Recently he was given diagnosis of post-
traumatic stress disorder.  In retrospect he feels that he 
has been suffering from this condition over the past 30 some 
years."

Also of record is an October 2006 statement from Dr. O.  He 
stated that he "clearly believed he [the Veteran] does have 
diagnosis of PTSD and it is service related."  Elaboration 
for this comment was not provided.  

Received in October 2006 was a statement from the Veteran in 
which he reported that while serving on the U.S.S. Cree, 
there was an outbreak of spinal meningitis.  There were no 
health care professionals on board ship and it took time to 
get individuals with the meningitis off the ship.  

In another statement dated in September 2006, the Veteran 
described an incident when he was attacked by a steward in 
the galley.  The individual had a large knife and it took the 
Veteran and another individual to disarm the steward.  The 
Veteran stated that after that incident it was "an ongoing 
situation where he threatened me with death almost daily."  
He stated he did not file charges because he was the youngest 
man on board ship and feared retaliation.

The Veteran also described an incident in June 1969 while off 
the Coast of Da Nang, Vietnam, when the Cree "was thrown over 
on her side by the carrier..."  He stated that the U.S.S. 
Enterprise was in the vicinity.  He stated that some 
individuals said contact was made, but he could not say for 
sure.  He added that "all I know is it was traumatic floating 
down the side of this huge ship while laying on our side it 
seemed to take forever..."

Following evaluation he was given diagnoses of:  major 
depressive disorder, recurrent, moderate; and PTSD, chronic 
(unclear if delayed onset at this point).

A January 2008 communication from the JSRRC (formerly known 
as CURR) reflects that a review was conducted of the 1969 
command history and the June 1969 deck logs for the U.S.S. 
Cree.  The history and deck logs did not document the ship as 
being thrown on her side by the Enterprise.  The deck logs 
did document that the ships were in the same location in June 
1969.

Also in June 2008 the JSRRC indicated that the review of the 
command history and deck logs did not document the incident 
concerning the attack on the Veteran by an individual with a 
knife.  It was noted that if a court-martial was held, there 
might be a record of the court proceedings.

In an August 2008 statement, the Veteran recalled that the 
sailor that came at him with a knife was a Filipino who 
joined the Navy to become a United States citizen.  He did 
not know where the individual was from and he did not recall 
the person's name.  The Veteran provided names of a couple of 
individuals who were witnesses to the incident.  However, he 
did not provide their addresses.  

Information received from the JSRRC in August 2009 reflected 
that morning and circuit reports were not obtained by the 
Navy or the Marine Corps.  It was stated that morning reports 
were rarely created after 1974.  It was stated that "there 
was no evidence in the Veteran's file to support the claims 
of a stabbing attempt."

Based on the foregoing, the Board finds that a review of the 
Veteran's claimed stressors throughout the period of his 
claim indicates that there is not only a lack of detail, but 
a lack of consistency from one account to another.  Attempts 
were made by VA to verify the reported stressors, but not one 
has been able to be verified by the evidence of record.  

The Veteran has made vague references to having served in 
combat in Vietnam, but the evidence does not show that the 
Cree was ever exposed to enemy fire.  The Veteran has 
reported having recollections of having been attacked by 
another individual with a knife.  However, this incident is 
not verified by the evidence of record.  See Cohen v. Brown, 
10 Vet. App. at 134.  "Anecdotal incidents, although they may 
be true, are not researchable.  In order to be researched, 
incidents must be reported and documented."  The Veteran 
indicated in one communication that he feared retaliation so 
he did not report the attempted knifing incident.  

The Board points out that other potentially verifiable 
accounts have been inconsistent.  He recalls one incident 
when his ship was apparently in the Gulf of Tonkin, with 
other ships, including the aircraft carrier Enterprise.  He 
recalls an episode when his ship was apparently accidently 
hit by the Enterprise and turned on its side.  However, the 
JSRRC, through its research of available records, determined 
that there is no documentation whatsoever of the Cree and the 
Enterprise coming in contact with each while serving in the 
Gulf of Tonkin in 1969.  

On these facts, the Board must conclude that there is no 
verified verifiable stressor to support the claim.  The 
stressors identified by the veteran are either anecdotal in 
nature or are shown to lack credibility.  VA attempted to 
corroborate the occurrence of a potentially verifiable 
stressor, that being the collision with the Enterprise but 
the effort failed to support the Veteran's assertion.  
Accordingly, the Board finds that the record does not present 
a basis for VA to make any additional attempt or attempts to 
independently corroborate any reported stressor or stressors.  
As there is no credible evidence that any claimed in-service 
stressor occurred--an essential criterion for establishing 
service connection for PTSD--discussion of the remaining 
criteria for service connection is not necessary.

The Board finds that the record does not provide a basis for 
establishing service connection for a diagnosed acquired 
psychiatric disability other than PTSD.  The service 
treatment records are negative for any psychiatric 
complaints, findings, or diagnoses.  The first psychiatric 
diagnosis of record does not appear for years following 
service discharge.  Moreover, there is no medical opinion 
that relates any 

acquired psychiatric disability to the Veteran's military 
service.  Accordingly, the claim must be denied 


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


